Citation Nr: 1623377	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative cervical spine degenerative joint and disc disease ("cervical spine disability") from February 20, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from April 1989 to September 1992 and January 1996 to April 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was most recently before the Board in October 2015, when it was remanded for additional development.  

The Veteran has raised the issues of entitlement to service connection for a headache disability as secondary to the service-connected cervical spine disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The cervical spine disability does not result in limitation of flexion to 15 degrees or less, ankylosis, or mild neurological impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  3838 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5242 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2010, prior to the initial adjudication of the claim.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the cervical spine disability, most recently in 2016.  The examiners reviewed the Veteran's pertinent history, and the examination records reveal findings necessary to rate the cervical spine disability.  The Board finds the examinations are adequate depictions of the disability when compared to the treatment records.  The Veteran has alleged that the February 2013 VA examination was not adequate.  The Board has weighed the examination findings with consideration of the Veteran's allegations, and accepted the Veteran's allegations as more probative than the information provided where appropriate.  With regard to any deficiency in the 2013 examination, the record includes a 2016 VA examination report that reveals all findings necessary to rate the disability.  The Veteran has not alleged any deficiency in the 2016 examination, and his histories suggest that the cervical spine disability has been generally stable since before the February 2013 examination.  Thus, the Board finds the medical evidence is adequate to rate the disability.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a maximum evaluation of 60 percent is warranted if there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  For the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
 
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability, except as noted below.

A February 2013 VA examination record reveals the Veteran's history of left-sided neck pain.  He denied radicular issues in the left arm, and there were no flares.  Range of motion testing revealed flexion to 20, extension to 45 degrees or greater, lateral flexion to 25 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain at the end range of flexion, lateral flexion, and rotation.  There was no change in range of motion after repetition.  The Veteran was noted to have functional loss, functional impairment, and/or additional limitation of range of motion after repetitive use due to less movement than normal and pain on movement.  The Veteran had localized tenderness but not guarding or spasm.  Motor strength and sensation were normal, and deep tendon reflexes were 2+ throughout.  The Veteran did not have radicular pain or other sign or symptom of radiculopathy.  There was no other neurological abnormality related to the cervical spine disability.  The Veteran had intervertebral disc syndrome but no incapacitating episodes.  The examiner indicated that the Veteran's range of motion findings "should be read with skepticism or simply disregarded" because the findings were worse than those done before a nerve block, six months post-fusion, and because the Veteran asked about normal range of motion.  

In a March 2013 statement, the Veteran reported a history of shooting nerve pain, severe pain with movement of the neck, headaches, "weird and painful sensations" in the left neck and trapezius area, and notable swelling and inflammation since approximately five months prior to the February 2013 VA examination.  He reported that the disability affected his work and daily life and his ability to turn his head.  He added that he had flares of increased pain, explaining that they occurred "sometimes" when he turned the head too far when backing up his vehicle or when in front of a computer screen.  He reported that the 2013 VA examiner only performed two range of motion repetitions and that the two repetitions were enough to increase the inflammation and require use of a pain pill.  He added that since the examination, he had noticed "some" weakness and "very low level" of numbness in the left arm.  He reported moderate to severe pain in the left upper extremity, but clarified that he meant the neck and shoulder area.  He also reported shooting pain in the trapezius, neck, and muscles close to the scapula and seemingly nonstop spasm.  

A May 2013 VA treatment record reveals the Veteran's history of increased pain after he began the weaning process with the radio-ablation.  Evaluation revealed no gross motor or neurologic deficit.  A subsequent May 2013 emergency department record reveals the Veteran's history of increased neck pain over the previous 24 hours on the right side of his neck.  He denied radiation down the arms.  He reported that it was his "usual" pain but "worse."  He estimated that it was 5/10.  He indicated that he had run out of pain medication.  Examination revealed midline pain and grossly intact neurologic functioning.  There was right-sided trapezius pain to palpation consistent with spasm.  Range of motion was limited.  The record notes that the Veteran had chronic neck pain and high opioid utilization.  Evaluation was noted to be consistent with muscular neck pain and the Veteran was discharged with prescriptions. 

A September 2013 VA treatment record reveals the Veteran's history of chronic neck pain.  He denied muscle weakness or spasm.  Examination revealed tight cervical paraspinous muscles and mild tenderness on palpation.  The Veteran guarded with rotation of the spine.  There was no palpable spasm.  Neurological functioning was grossly intact with +2 and equal deep tendon reflexes. 

A March 2014 VA treatment record reveals the Veteran's history of intermittent numbness on the left volar surface of the second through fourth fingers since he fell at work approximately 1.5 weeks earlier.  He also reported pain inside the left shoulder and something "blocking" the elbow.  He explained that he had landed on the left elbow.  He denied muscle weakness or spasm but reported chronic neck/shoulder/elbow pain.  Examination revealed tight left paracervical soft tissue and left trapezius muscles with palpable trigger points.  There was full range of motion to the bilateral extremities and no noted atrophy.  Muscle strength was full on the left and deep tendon reflexes were symmetric.  The assessment was neck pain with radiculopathy.  A September 2014 VA treatment record reveals a history of left shoulder pain.  There was no joint swelling.  There was mild limitation of range of motion of the left shoulder with posterior pain on extension.  Neurologic functioning was grossly intact.  

A January 2016 VA examination record reveals constant left posterior neck pain estimated at 4/10 that increased to 8-9/10 with certain activities.  He reported that the pain radiated to the left trapezius muscle but not the arm.  He reported decreased strength in the left hand and left arm over the past year.  The record notes that carpal tunnel syndrome had been diagnosed.  The Veteran reported working but indicated that he had difficulty performing a work duty, notably moving hoses.  There was no functional loss or impairment of the spine.  Range of motion testing revealed flexion to 45 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 35 degrees, and rotation to 45 degrees bilaterally.  The range of motion did not contribute to functional loss.  There was pain with motion, but it did not result in or cause functional loss.  After repetition, range of motion testing revealed flexion to 40 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and rotation to 35 degrees bilaterally.  There was no evidence of pain on weight-bearing.  There was moderate tenderness to palpation.  The Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined for functional ability with repeated use over a period of time.  

The examination was conducted during a flare.  The examiner found pain significantly limited functional ability with flares.  The record describes range of motion during a flare as flexion to 30 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 20 degrees.  There was localized tenderness and/or spasm, but it did not result in abnormal gait or spinal contour.  There was no guarding.  Motor strength was 5/5, and deep tendon reflexes were present and symmetrical.  There was decreased light touch sensation over the left posterior shoulder, but position sense and vibration sense were normal and sensation was normal over the forearm and hand/fingers.  There was not radicular pain or other signs or symptoms of radiculopathy.  There was not ankylosis, other neurological abnormality related to the cervical spine disability, or incapacitating episodes.  The examiner found the cervical spine disability affected occupational functioning because the Veteran developed neck pain after lifting heavy objects such as when lifting hoses into his trucks or turning valves. 

The examiner also provided an opinion after review of the February 2013 VA examination.  The examiner reported that limitation of range of motion was noted in the February 2013 examination and that there was no indication that the decreased ranges of motion were specifically attributable to pain.  The examiner added that it would be impossible to determine from the report whether the limitation of motion was due specifically to pain.  The examiner added that there was no indication that decreased ranges of motion were due to weakness during flares or with repetitive use and that it was impossible to make such a determination because the examiner did not perform the 2013 examination. 

IV. Analysis

The Board finds a rating in excess of 20 percent is not warranted at any time during the period of the claim.  The evidence does not show, or even suggest, limitation of forward flexion to 15 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 20 degrees, including after repetition where tested.  There is no indication of limitation beyond that depicted in the record; the Veteran has not indicated that functioning was ever more impaired than that shown during evaluations.  

The Board acknowledges that the February 2013 VA examiner determined that the Veteran had functional loss due to less movement than normal and pain on movement.  There is no indication that the pain has resulted in limitation of motion beyond that depicted on range of motion testing, however.  In this regard, the Board notes that although the Veteran has reported flares of increased pain, he has not reported that the flares results in further limitation of motion.  The same is true for the reported swelling:  although the Veteran has reported limitation of motion due to swelling/inflammation, he has not alleged that the swelling results in motion limited beyond that shown on testing or that there are periods of increased swelling resulting in increased limitation of motion.  Rather, he has merely attributed his persistent limitation of motion to swelling.  

There is no indication, to include history, that the cervical spine ever has flexion to 15 degrees or less.  There is also no evidence, to include history, of ankylosis or doctor-prescribed bedrest.  Thus, the Board finds a schedular rating higher than 20 percent is not warranted for the cervical spine disability at any time. 

The Board has considered whether there is any schedular basis to assign a separate rating during this period.  Although there are histories of weakness and numbness in the upper extremities and a finding of radiculopathy in March 2014, the Veteran generally denies radicular pain, VA examiners consistently found no radiculopathy, and neurological findings are generally normal.  Motor strength is consistently full, deep tendon reflexes are present and symmetric, and sensation is intact, save for evidence of diminished sensation to light touch in January 2016.  The Board finds the clinical findings are more probative than the Veteran's symptomatic histories, particularly because the record demonstrates the existence of distinct disabilities affecting the upper extremities, notably a service-connected left shoulder disability and a nonservice-connected carpal tunnel syndrome.  The Board finds the evidence does not suggest the existence of any significant impairment of a nerve, as necessary for a separate (compensable) rating.  Therefore, the Board concludes that the cervical spine disability does not warrant a separate rating for neurological impairment during this period.  
 
The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the cervical spine disability and its impact on motion and function are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for more severe impairment of motion or for associated neurological impairment.  The Board acknowledges that the Veteran has reported headaches which he attributes to the cervical spine disability.  The record does not include a diagnosis of a headache disability or adequate information for the Board to determine whether a separate compensable rating could be assigned for the reported headaches.  As such, the Board has referred the matter for development.  The Board finds there is no established manifestation of the cervical spine disability which is not contemplated in the current ratings.  Therefore, referral of the claims for extra-schedular consideration is not warranted.  





ORDER

A rating in excess of 20 percent for a cervical spine disability is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


